In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐2294 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

STEVEN WALDRIP, a/k/a “STEVE‐O”, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Central District of Illinois. 
              No. 14‐cr‐40050 — Sara Darrow, Judge. 
                     ____________________ 

       ARGUED APRIL 4, 2017 — DECIDED JUNE 12, 2017 
                ____________________ 

    Before  WOOD,  Chief  Judge,  and  KANNE  and  ROVNER,  Cir‐
cuit Judges. 
    KANNE, Circuit Judge. A jury convicted Steven Waldrip of 
distributing heroin under the Controlled Substances Act, 21 
U.S.C.  § 841(a)(1).  Because  death  resulted  from  the  use  of 
that  heroin,  Waldrip  faced  a  twenty‐year  mandatory‐
minimum  sentence.  § 841(b)(1)(C).  The  district  court  sen‐
tenced  him  to  280  months.  On  appeal,  Waldrip  argues  that 
the government provided insufficient evidence to prove that 
2                                                      No. 16‐2294 

the  heroin  was  a  but‐for  cause  of  the  victim’s  death,  that 
§ 841(b)(1)(C)  is  unconstitutionally  vague,  and  that  his  280‐
month  sentence  violates  the  Eighth  Amendment’s  propor‐
tionality requirement. We reject those claims. 
                           I. BACKGROUND 
    This case concerns a drug deal between Waldrip and Ka‐
thi  Sweeney  and  Kyle  Wilson.  Sweeney  and  Wilson’s  rela‐
tionship had an inauspicious beginning: they met at a rehab 
facility  in  Rock  Island,  Illinois,  where  each  was  receiving 
treatment—Sweeney  for  alcoholism  and  Wilson  for  heroin 
addiction.  Wilson’s  stay  was  short  lived.  After  just  three 
days, he decided that the treatment was ineffective and left. 
But before he left, Sweeney agreed to take him to a different 
facility once she left the one in Rock Island.  
    After she  had completed her treatment, Sweeney picked 
Wilson up at a bus stop, intending to take him to another re‐
hab facility. Wilson testified that Sweeney was “highly intox‐
icated” and that she asked him if he “wanted to get high one 
more time” before going back to rehab. (R. 60 at 57.) Wilson 
said  yes  and  began  calling  known  dealers. After  unsuccess‐
fully  reaching  out  to  several  others,  Wilson  called  Waldrip, 
his go‐to guy for heroin over the previous year.  
   After  reaching  Waldrip,  Sweeney  and  Wilson  drove  to 
Waldrip’s  house.  Waldrip  got  into  Sweeney’s  car  and  gave 
Sweeney directions to another location. There, Sweeney and 
Wilson  gave  Waldrip  forty  dollars  for  two  bags  of  heroin—
each  containing  one‐tenth  of  a  gram.  Waldrip  left  and  re‐
turned  about  an  hour  later  with  the  heroin.  Afterwards, 
Sweeney and Wilson took Waldrip back to his house.  
No. 16‐2294                                                       3 

   Sweeney  then  drove  Wilson  to  a  local  CVS,  where  she 
purchased the necessary supplies for injecting heroin. In the 
parking lot, Wilson injected himself and Sweeney.  
    Sweeney reacted to the heroin almost immediately, lock‐
ing up and passing out. After initially panicking and leaving, 
Wilson returned to the car and started to take Sweeney to a 
hospital. But on the way, Sweeney woke up and told him to 
take  her  home.  There,  Wilson  put  a  bag  of  frozen  peas  on 
Sweeney’s  chest  while  she  lay  on  her  couch—an  apparent 
attempt at preventing Sweeney from dying. Wilson stayed at 
Sweeney’s house that night.  
   The next morning, Wilson woke up suffering from with‐
drawal symptoms. Wilson needed heroin but lacked money, 
so he stole some of Sweeney’s belongings to pawn for cash. 
He  then  left  Sweeney’s  house  for  good.  Later  that  day, 
Sweeney’s sister found Sweeney dead on the couch.  
    Wilson claimed that Sweeney was alive when he left her 
house and that he did not know Sweeney was dead until the 
next  day  when  a  detective  stopped  him  and  started  ques‐
tioning  him.  Additional  investigation  led  detectives  to 
Waldrip.  Several  weeks  later,  in  return  for  a  reduced  sen‐
tence,  Wilson  agreed  to  testify  that  Waldrip  sold  Sweeney 
and  Wilson  the  heroin.  Officers  arrested  Waldrip  after  an 
undercover  DEA  agent  bought  heroin  from  Waldrip  three 
separate  times.  The  government  charged  Waldrip  with  one 
count  of  distributing  heroin  to  Sweeney  and  Wilson  and 
three counts of distributing heroin to the undercover agent. 
§ 841(a)(1). Because Sweeney died from using the heroin that 
Waldrip sold, the government sought an enhanced sentence 
under  § 841(b)(1)(C)  for  count  one.  Waldrip  pled  guilty  to 
the last three counts but went to trial on the first.  
4                                                                  No. 16‐2294 

    At trial, Waldrip agreed to stipulate that two government 
experts—one a pathologist and the other a forensic toxicolo‐
gist—would  testify  that,  but  for  her  use  of  heroin  right  be‐
fore her death, Sweeney would not have died. Both stipula‐
tions were read to the jury during the government’s case‐in‐
chief.  
    After  the  government  rested,  Waldrip  made  a  Rule  29 
motion for judgment of acquittal. Waldrip’s counsel told the 
district  judge  that  he  was  “not  challenging  that  the  heroin 
caused the death” but that it was Waldrip who delivered the 
heroin. (R. 61 at 160–61.) The judge denied the motion. Then, 
without  presenting  any  evidence,  Waldrip  rested  and  re‐
newed  his  Rule  29  motion  “on  the  same  basis”  as  the  first. 
(R.  61  at  164.)  Because  nothing  had  changed  in  the  few 
minutes since the first ruling, the judge again denied the mo‐
tion.  The  jury  convicted  Waldrip  of  selling  the  heroin  that 
caused Sweeney’s death. 
    Because  § 841(b)(1)(C)  imposes  a  twenty‐year  mandato‐
ry‐minimum  sentence  on  one  who  distributes  a  controlled 
substance,  including  heroin,  and  “death  …  results  from  the 
use of such substance,” the district court sentenced Waldrip 
to  280  months.1  Waldrip  objected  to  the  sentence,  arguing 
that the sentence would violate his Fifth Amendment equal‐
protection rights and would deny him his Sixth Amendment 
right to effective assistance of counsel. The district court re‐
jected both of those arguments. This appeal followed.  
                                                 
                                                 
1  The  district  court  also  sentenced  Waldrip  to  240  months  for  the  three 

distribution counts that he pled guilty to, to be served concurrently. 
No. 16‐2294                                                            5 

                               II. ANALYSIS 
    Rather than contest the district court’s rulings on his Rule 
29  motions  and  constitutional  challenges  to  his  sentence, 
Waldrip  makes  new  arguments  on  appeal.  Waldrip  chal‐
lenges  his  conviction  by  arguing  that  the  government  pro‐
vided  insufficient  evidence  to  prove  that  the  heroin  was  a 
but‐for  cause  of  Sweeney’s  death.  Waldrip  also  makes  new 
constitutional arguments about his sentence. First, he argues 
that  the  increased  penalty  for  distributing  a  controlled  sub‐
stance, the use of which results in death, is unconstitutional‐
ly vague because it does not require the defendant to intend 
or know that the controlled substance will cause death. Sec‐
ond, he argues that his 280‐month sentence on count one vi‐
olates the Eighth Amendment’s proportionality principle. We 
reject those arguments below. 
    A. Sufficiency of the Evidence 
    The  Supreme  Court  has  held  that,  at  least  when  “the 
drug  distributed  by  the  defendant  is  not  an  independently 
sufficient cause of the victim’s death or serious bodily injury, 
a defendant cannot be liable under the penalty enhancement 
provision of 21 U.S.C. § 841(b)(1)(C) unless such use is a but‐
for cause of the death or injury.” Burrage v. United States, 134 
S.  Ct.  881,  892  (2014).  Waldrip  argues  that  the  government 
provided  insufficient  evidence  to  prove  that  the  heroin 
caused  Sweeney’s  death.  But  he  waived  that  argument  by 
expressly declining to raise it at the district court.  
    “Waiver  is  the  intentional  relinquishment  of  a  known 
right” and precludes appellate review by extinguishing any 
error  that  occurred.  United  States  v.  Burns,  843  F.3d  679,  685 
(7th  Cir.  2016)  (quoting  United  States  v.  Butler,  777  F.3d  382, 
6                                                         No. 16‐2294 

387 (7th Cir. 2015)). We consider the record as a whole when 
deciding  if  a  party  knowingly  decided  not  to  raise  an  argu‐
ment  as  opposed  to  negligently  failed  to  raise  it.  Id.  at  685–
86.  “[T]he  important  concern  is  whether  a  defendant  chose, 
as  a  matter  of  strategy,  not  to  present  an  argument.”  Id.  at 
685 (quoting United States v. Garcia, 580 F.3d 528, 541 (7th Cir. 
2009)).  
    While  making  the  first  Rule  29  motion  for  judgment  of 
acquittal,  Waldrip’s  counsel  told  the  district  judge  that  he 
was  “not  challenging  that  the  heroin  caused”  Sweeney’s 
death.  (R.  61  at  160.)  Counsel  instead  argued  only  that  the 
government  presented  insufficient  evidence  to  prove  that 
Waldrip  sold  the  heroin  to  Sweeney  and  Wilson.  When  re‐
newing  the  motion  moments  later,  counsel  stated  that  he 
was renewing the motion “on the same basis” as the earlier 
motion. (R. 61 at 164.) And during closing argument, counsel 
told  the  jury  that  “we’re  not  contesting  whether  Miss 
Sweeney  died  by  a  heroin  overdose.”  (R.  77  at  32.)  There  is 
no  clearer  example  of  an  intentional  relinquishment  of  a 
known right than this: a defendant cannot explicitly tell the 
judge  and  jury  that  he  is  not  making  a  particular  argument 
and then try to make that exact argument on appeal.  
    And  the  strategic  rationale  for  not  making  the  but‐for 
cause  argument  at  the  district  court  is  obvious:  Waldrip 
stipulated that, if called, two government experts would tes‐
tify  that,  but  for  the  heroin,  Sweeney  would  not  have  died. 
Waldrip  presented  no  counter  evidence  to  the  experts’  re‐
ports  (or  any  evidence  for  that matter). Arguing  for  a  judg‐
ment of acquittal with those facts would have been futile.  
   Waldrip cites United States v. Rea for the proposition that 
we  review  waived  arguments  for  a  manifest  miscarriage  of 
No. 16‐2294                                                          7 

justice  under  plain‐error  review.  621  F.3d  595,  601–02  (7th 
Cir. 2010). Taken at face value, Rea and a host of other cases 
support Waldrip’s argument. See, e.g., United States v. Hickok, 
77  F.3d  992,  1002  (7th  Cir.  1996).  But  pulling  favorable  lan‐
guage from those cases ignores the well‐known rule that we 
do not review waived arguments. The confusion created by 
Rea  and  cases  that  use  similar  language  stems  from  our  lax 
use of the terms “waiver” and “forfeiture.” See United States 
v. Adigun, 703 F.3d 1014, 1021 (7th Cir. 2012); see also Freytag 
v.  Comm’r,  501  U.S.  868,  894  n.2  (1991)  (noting  that  the  Su‐
preme Court has used waiver and forfeiture interchangeably 
even  though  they  are  different).  Waiver  and  forfeiture  are 
related but distinct concepts. United States v. Olano, 507 U.S. 
725,  733  (1993).  Waiver,  as  discussed  above,  occurs  when  a 
party intentionally relinquishes a known right. Forfeiture, on 
the  other  hand,  occurs  when  a  party  accidentally  or  negli‐
gently fails to raise an argument at the district court. Burns, 
843  F.3d  at  685.  While  we  review  forfeited  arguments  for 
plain error (the standard of review that Waldrip wants here), 
waiver  extinguishes  any  error  and  precludes  review.  Olano, 
507 U.S. at 733; Fed. R. Crim. Pro. 52(b).  
    Despite the confusion that this court and others have cre‐
ated  by  using  waiver  to  mean  forfeiture  and  forfeiture  to 
mean waiver, the Supreme Court and most cases in our cir‐
cuit have been clear: we do not review waived arguments on 
appeal. Olano, 507 U.S. at 733; United States v. Brodie, 507 F.3d 
527, 530 (7th Cir. 2007) (“Our precedent regarding the waiver 
or  forfeiture  of  rights  by  a  criminal  defendant  is  well‐
established. … Waiver of a right extinguishes any error and 
precludes  appellate  review,  whereas  forfeiture  of  a  right  is 
reviewed for plain error.”). If any of our prior cases hold that 
8                                                               No. 16‐2294 

waived  arguments—waived  in  the  technical  sense  of  the 
term—are subject to plain‐error review, they are incorrect.  
     Because Waldrip waived  the but‐for causation argument 
at  the  district  court,  he  extinguished  any  error  that  might 
have occurred, and we do not consider the merits of his ar‐
gument here.  
      B. Constitutional Arguments  
    Waldrip  also  argues  on  appeal  that  §  841(b)(1)(C)  is  un‐
constitutionally vague and that his 280‐month sentence vio‐
lates  the  Eighth  Amendment’s  proportionality  requirement. 
Though these are different arguments than Waldrip made at 
the  district  court,  the government  argues  only  that  they  are 
forfeited.  So  even  if  Waldrip  waived  these  arguments,  the 
government has waived any waiver defense that it had. Cos‐
tello  v.  Grundon,  651  F.3d  614,  641  (7th  Cir.  2011).  We  thus 
treat the arguments as forfeited and review for plain error. 
     As  to  Waldrip’s  vagueness  challenge  to  § 841(b)(1)(C),  a 
criminal statute violates the Fifth Amendment’s Due Process 
Clause if it is “so vague that it fails to give ordinary people 
fair notice of the conduct it punishes, or so standardless that 
it  invites  arbitrary  enforcement.”2  Johnson  v.  United  States, 

                                                 
2 Waldrip did not argue in his first brief that § 841(b)(1)(C) is so stand‐

ardless  that  it  invites  arbitrary  enforcement.  At  the  district  court, 
Waldrip  argued  that  his  sentence  violated  the  Equal  Protection  Clause. 
Waldrip contended that he was charged because he was black while Wil‐
son got a deal to cooperate because he was white. The court rejected that 
argument.  In  his  reply  brief,  Waldrip  attempted  to  reraise  the  equal‐
protection issue by intertwining it with a claim that the disparity in the 
government’s treatment of him and Wilson showed that § 841(b)(1)(C) is 
standardless and invites arbitrary enforcement. Arguments raised for the 
                                                                (continued…) 
No. 16‐2294                                                                9 

135  S.  Ct.  2551,  2556  (2015).  The  enhanced  sentence  under 
§ 841(b)(1)(C)  has  two  elements:  first,  a  defendant  must 
knowingly or intentionally distribute a controlled substance, 
§ 841(a)(1),  and  second,  death  must  result  from  the  use  of 
that  controlled  substance,  § 841(b)(1)(C).  Burrage,  134  S.  Ct. 
at 887. Waldrip argues that § 841(b)(1)(C) is unconstitutional‐
ly vague because it does not have a mens rea requirement for 
the  enhancement’s  death‐results  element.  According  to 
Waldrip,  without  a  knowing  or  intent  requirement, 
§ 841(b)(1)(C)  does  not  put  people  on  notice  of  what  the 
penalty  will  be  for  selling  a  controlled  substance.  In 
Waldrip’s  opinion,  due  process  is  satisfied  only  if  the  de‐
fendant knows or has reason to believe that death might re‐
sult from the use of the drugs sold.  
    Without  question,  the  statute  puts  defendants  on  notice 
of  what  the  punishment  is  for  the  knowing  or  intentional 
distribution  of  a  controlled  substance.  Section  841(b)(1)(C) 
“puts  drug  dealers  and  users  on  clear  notice  that  their  sen‐
tences  will  be  enhanced  if  people  die  from  using  the  drugs 
they  distribute.”  United  States  v.  Patterson,  38  F.3d  139,  145 
(4th Cir. 1994). That the statute does not have a mens rea re‐
quirement  for  the  death‐results  element  is  of  no  conse‐
quence.  Criminal  statutes  frequently  punish  defendants  for 
their  action’s  unintended  consequences.  “It  is  unusual  to 

                                                 
(…continued) 
first time in a reply brief are waived. Mendez v. Perla Dental, 646 F.3d 420, 
423–24 (7th Cir. 2011). Moreover, Waldrip’s claim is meritless. In a sup‐
plemental filing, the government informed us that Waldrip was offered a 
deal  to  cooperate  and  a  fifteen‐year  sentence  without  cooperation. 
Waldrip rejected both offers. 
10                                                         No. 16‐2294 

impose criminal punishment for the consequences of purely 
accidental conduct. But it is not unusual to punish individu‐
als  for  the  unintended  consequences  of  their  unlawful  acts.” 
Dean v. United States, 556 U.S. 568, 575 (2009) (using the felo‐
ny‐murder  rule  as  an  example).  Thus,  §  841(b)(1)(C)  is  not 
unconstitutionally vague. 
    Finally,  Waldrip  argues  that  his  sentence  violates  the 
Eighth Amendment’s proportionality requirement. “Outside 
the  context  of  capital  punishment,  successful  challenges  to 
the proportionality of particular sentences have been exceed‐
ingly rare.” Rummel v. Estelle, 445 U.S. 263, 272 (1980). In the 
drug  context,  the  Supreme  Court  has  upheld  a  sentence  of 
life in prison without the possibility of parole for a first‐time 
offender possessing 672 grams of cocaine, Harmelin v. Michi‐
gan,  501  U.S.  957  (1991),  and  consecutive  twenty‐year  terms 
for  possession  of  marijuana  with  the  intent  to  distribute, 
Hutto v. Davis, 454 U.S. 370 (1982). A 280‐month sentence for 
selling heroin that causes death is not among the rare cases 
“in which comparing the gravity of the offense to the harsh‐
ness of the sentence leads to an inference of gross dispropor‐
tionality.”  United  States  v.  Gross,  437  F.3d  691,  693  (7th  Cir. 
2006).  
                            III. CONCLUSION 
  For those reasons, Waldrip’s conviction and sentence are 
AFFIRMED.